On Motion for Rehearing.
In his motion for rehearing, appellee complains of our holding inadmissible the testimony complained of. On the issue of revocation, the testimony that appellee did not know a lost will could be probated would ordinarily have no bearing. It appears, however, that, under his denial that his foster mother had executed any will, appellant’s attorney, for the purpose we presume of impeaching his testimony, interrogated appellee as to why he had not mentioned such will, after the death of the testatrix and while appellant was seeking a partition of the community property on the theory that she had died intestate. That being true, and the appellant himself having gone into the matter, the ap-pellee was entitled to explain his silence on the subject and to give his reasons therefor.
The other testimony questioned related to gifts and expenditures by appellee and his wife during her lifetime to and on behalf of appellant. It appears, however, that appellant himself sought to show prior animosity and friction between appellee and his deceased wife as a reason or motive for the deceased to revoke said will. In rebuttal of *329such proof, we have concluded also, upon a reconsideration of this question, that appel-lee should have been permitted to show that he and his wife had already made large contributions to their adopted son out of their community estate, as negativing any motive of testatrix to revoke her will so that such revocation might additionally inure to the benefit of appellant as an heir to her commii-nity estate. To this extent and for this purpose we think such testimony was admissible.
To this extent appellee’s motion is granted and our opinion modified accordingly. In all other respects, the motion is overruled.
Granted in part, and in part overruled.